DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al. (Chinese Publ. No. CN111611605).
Regarding claim 1, Mao discloses enhancing privacy during the use of an augmented reality device.  More specifically and as it relates to the applicant’s claims, Mao discloses a processor-implemented method (see paragraph 0119 of the provided translation where the operation of the device is carried out by a processor, 16) for operating a camera (camera assembly or camera component; see paragraph 0063 of the provided translation) to perform video capture of a subject (any object captured by the cameras), the method comprising toggling between recording and pause states of the camera performing video capture of the subject based on the camera’s location within one or more designated recording zones (see Figure 2 paragraphs 0063-0072 of the provided translation where the camera is turned on or off based on the position of the augmented reality device being within a protected area – the coverage area of the base stations).  The coverage area of base stations are interpreted to be recording zones.
As for claim 2, Mao discloses that the recording zones are used solely to control the recording capability of the cameras of an augmented reality device.  See paragraph 0060 of the provided translation.  Thus, it can be broadly stated that the recording zone (i.e. the designation of the based station as a private or non-private recording area), are designated within an augmented reality environment.  In other words, no matter how the positioning base station is designated as private or non-private, it is done so within an augmented reality environment.
With regard to claim 8, Mao discloses enhancing privacy during the use of an augmented reality device.  More specifically and as it relates to the applicant’s claims, Mao discloses a computer system (device 12; see Figure 7 and paragraph 0119 of the provided translation) for operating a camera (camera assembly or camera component; see paragraph 0063 of the provided translation) to perform video capture of a subject (any object captured by the cameras), the computer system comprising: one or more processors (one or more processors, 16; see paragraph 0119 of the provided translation), one or more cameras (camera assembly or camera component; see paragraphs 0061 and 0063 of the provided translation); one or more computer readable memories (at least storage system, 34, see paragraphs 0121-0122 of the provided translation), one or more computer-readable tangible storage medium (at least system memory, 28; see paragraphs 0121-0122 of the provided translation) and program instructions stored on tangible storage medium (see paragraphs 0122-0123 of the provided translation) for execution by the one or more processors via at least the one or more memories, wherein the computer system is capable of performing the method comprising: toggling between recording and pause states of the camera performing video capture of the subject based on the camera’s location within one or more designated recording zones (see Figure 2 paragraphs 0063-0072 of the provided translation where the camera is turned on or off based on the position of the augmented reality device being within a protected area – the coverage area of the base stations).  The coverage area of base stations are interpreted to be recording zones.
Regarding claim 9, Mao discloses that the recording zones are used solely to control the recording capability of the cameras of an augmented reality device.  See paragraph 0060 of the provided translation.  Thus, it can be broadly stated that the recording zone (i.e. the designation of the based station as a private or non-private recording area), are designated within an augmented reality environment.  In other words, no matter how the positioning base station is designated as private or non-private, it is done so within an augmented reality environment.
As for claim 15, Mao discloses enhancing privacy during the use of an augmented reality device.  More specifically and as it relates to the applicant’s claims, Mao discloses a computer program product (system memory, 28; see paragraphs 0121-0122 of the provided translation for operating a camera (camera assembly or camera component; see paragraph 0063 of the provided translation) to perform video capture of a subject (any object captured by the cameras), the computer program product comprising: one or more computer-readable tangible storage medium (at least system memory, 28; see paragraphs 0121-0122 of the provided translation) and program instructions stored on the tangible storage medium (see paragraphs 0122-0123 of the provided translation), the program instructions executable by a processor (one or more processors, 16; see paragraph 0119 of the provided translation) to cause the processor to perform a method comprising: toggling between recording and pause states of the camera performing video capture of the subject based on the camera’s location within one or more designated recording zones (see Figure 2 paragraphs 0063-0072 of the provided translation where the camera is turned on or off based on the position of the augmented reality device being within a protected area – the coverage area of the base stations).  The coverage area of base stations are interpreted to be recording zones.
With regard to claim 16, Mao discloses that the recording zones are used solely to control the recording capability of the cameras of an augmented reality device.  See paragraph 0060 of the provided translation.  Thus, it can be broadly stated that the recording zone (i.e. the designation of the based station as a private or non-private recording area), are designated within an augmented reality environment.  In other words, no matter how the positioning base station is designated as private or non-private, it is done so within an augmented reality environment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (Chinese Publ. No. CN111611605) in view of Menendez (U.S. Publ. No. 2015/0281889).
Regarding claims 4, 11, and 18 (which are substantively equivalent to one another), as mentioned above in the discussion of claims 1, 8, and 15, respectively, Mao discloses all of the limitations of the parent claim.  Mao discloses the ability to move from recording zone to recording zone but fails to disclose that the recording zones are designated by a plurality of users.  Menendez, on the other hand, discloses that it is well known in the geofencing art to allow multiple different users to set up geofences.  More specifically, Menendez discloses a system that allows for a plurality of geofences to be combined into one.  Menendez discloses that a plurality of different users can send geofencing information to a geofencing server (see paragraphs 0067-0069).  Menendez discloses that this feature allows for various different applications to designated different areas for different purposes.  See paragraph 0066.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mao to allows multiple different users to set whether a base station is private or non-private to allow for different areas to be set for different purposes.
Claim(s) 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (Chinese Publ. No. CN111611605) in view of Lee (KR Publ. No. 20150134960 A).
Regarding claims 5, 12, and 19 (which are substantively equivalent to one another), as mentioned above in the discussion of claims 1, 8, and 15, respectively, Mao discloses all of the limitations of the parent claim.  Mao, however, fails to specifically disclose suggesting a subject to a user based on the one or more recording zones.  Lee on the other hand discloses that it is well known in the art to suggest a subject to a user based on the position of the camera/user.  More specifically and as it relates to the applicant’s claims, Lee discloses a user terminal (101; see Figure 1 and paragraph 0030 of the provided translation) for suggesting a subject to a user and then guiding the user to capture that subject.  As shown in Figure 8, based on the location of the user terminal, the system recommends a photographing subject.  See paragraphs 0091-0092 of the provided translation.  After selecting one of the recommendations, the user is guided to the optimal composition.  See Figure 9 and paragraphs 0093-0097.  Lee discloses that this feature allows for obtaining higher quality pictures of a subject.  See paragraph 0004 of the provided translation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mao to suggesting a subject to a user based on being within the recording zones.
As for claims 6, 13, and 20, (which are substantively equivalent to one another), Lee discloses that responsive to the user accepting a suggested subject, graphically prompting the user to adjust the camera to record the suggest subject.  After selecting one of the recommendations, the user is guided to the optimal composition.  See Figure 9 and paragraphs 0093-0097.  

Allowable Subject Matter
Claims 3, 7, 10, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 10, and 17, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the recording zones are automatically designated based on one or more interaction behaviors between a user and the camera.  The closest prior art (Wang et al; US Publ. No. 2019/0043259) discloses the ability to set up zones within an augmented reality environment but not to set up recording zones automatically based on interaction behaviors between a user and the camera.
As for claims 7 and 14, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that responsive to the user declining the suggested subject, communicating the location of the suggested subject to the user.  The closest prior art (Lee; KR Publ. No. 20150134960 A) discloses suggesting an accepting the suggestion of a subject, but not communicating the location of the suggested subject if the suggested subject is declined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        September 26, 2022